Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 2/21/2019, in which, claims 1-20 are pending. Claims 1, 6, 8, 11, 13, 15, and 18 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 2/21/2019 are accepted.

Specification
The disclosure filed on 2/21/2019 is accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 and intervening claims 19-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With claim 18 limitation “a service provider configured to facilitate direct communication between an information owner user device and an information consumer computer system, wherein the service provider is configured to allow the information consumer computer system to access personally identifiable information and non-personally identifiable information associated with the information owner user device based on permissions defined by the information owner user device, and Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
5.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 11-12 are held to claim signal per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

In claim 11-12, the “computer-readable medium” in accordance with Applicants' specification, may be an electromagnetic signal.  The specification as originally filed sets forth the computer-readable medium such that to include transitory signals. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to the computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal 

6.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 13-17 are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claims 13-17 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "computer software application" in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 13-17 are directed to non-statutory subject matter as computer programs, per se.

6.	Based upon consideration of all the relevant factors with respect to the claim as a whole, claims 18-20 are held to claim software per se, and are therefore rejected as non-statutory subject matter under 35 U.S.C. 101. The rationale for this finding is explained below:

Claims 18-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter of software, per se. The claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 U.S.C. 101. In this case, applicant has claimed a "system" in the preamble to the claim without reciting any hardware element in the body of the claim; this implies that Applicants are claiming a system of software, per se, lacking the hardware necessary to realize any of the underlying functionality. Therefore, claims 18-20 are directed to non-statutory subject matter as computer programs, per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130096943 A1 (hereinafter ‘Carey’).

As regards claim 1, Carey (US 20130096943 A1) discloses: A method comprising the steps of (Carey: Abstract, i.e., privacy-protected method and system for processing personal information): performing an identification of an information owner; (¶110-¶113, i.e., ID of the member who stores information) storing a hash signature that can be used to subsequently verify the identity of the information owner, without storing personally identifiable information associated with the information owner; (¶112, ¶298, i.e., “In addition to making verifiable assertions, digital signatures are used to prove knowledge of the state of the signed object. Because a 

As regards claim 2, Carey discloses the method of claim 1 further comprising the step of storing non-personally identifiable information associated with the information owner. (Carey: ¶120, i.e., “("The Gene Cloud provides AP ls to the Classification Learner that allow it to query non-personally identifiable phenotypical properties using the random identifier assigned to the Genome Profiler as a proxy for the cohort members' IDs”)

As regards claim 3, Carey discloses the method of claim 2 further comprising the step of providing the non-personally identifiable information to an information consumer, based on permissions defined by the information owner. (Carey: ¶192, i.e., ("In one embodiment, the use stage (244) for a genetic sequence relies on permissions associated with the consumer 

As regards claim 5, Carey discloses the method of claim 1 further comprising the step of establishing a secure communication session between the information owner and the information consumer. (Carey: ¶249)

As regards claim 6, Carey discloses: A method comprising the steps of: receiving an indication from an information owner that the information owner has approved a grant request from an information consumer; (Carey: ¶110-¶112, ("the Gene Cloud checks that the patient has granted permission for their genome data to be mined for research uses") receiving, from the information consumer, a request to verify the identity of the information owner; (Carey: ¶4-¶08, ¶110-¶120, ¶298-¶304) and verifying the identity of the information owner based on one or more hash signatures associated with the information owner. (Carey: ¶4-¶08, ¶110-¶120, ¶298-¶304)

Claim 13 recites substantially the same features recited in claim 6 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 7, Carey discloses the method of claim 6 further comprising the steps of: receiving, from the information consumer, a request for non-personally identifiable information associated with the information owner; and (Carey: ¶¶112-120) providing, to the information consumer, non-personally identifiable information associated with the information owner, based on permissions defined by the information owner. (Carey: ¶192) 

Claim 14 recites substantially the same features recited in claim 7 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 8, Carey discloses: A method comprising the steps of: indicating, to a service provider, an intent to request access to information associated with an information owner; (Carey: ¶79, “Using his own Gene Cloud account, the doctor requests a unique sequence ID that is to be associated with the patient's sample and prints a barcode label with this 

Claim 15 recites substantially the same features recited in claim 8 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 9, Carey discloses the method of claim 8, wherein the information associated with the information owner is non-personally identifiable information, and wherein the information is received from the service provider. (Carey: ¶192)

Claim 16 recites substantially the same features recited in claim 9 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 10, Carey discloses the method of claim 8, wherein the information associated with the information owner is 

Claim 17 recites substantially the same features recited in claim 10 above, and is therefore rejected based on the aforementioned rationale in the rejection.

As regards claim 11, Carey discloses: A computer-readable medium having instructions stored thereon that, when executed (Carey: ¶4), cause a computer to perform the steps of: receiving a request for access to information; (Carey: ¶120) sending, in response to the request, personally identifiable information; (Carey: ¶156) sending, in response to the request, permission to access non-personally identifiable information. (¶156)

As regards claim 12, Carey discloses the computer-readable medium of claim 11, wherein the personally identifiable information is stored locally by the computer, and wherein the non-personally identifiable information is not stored locally by the computer. (Carey: ¶65, “According to some embodiments, a system for the trusted storage and analysis of genetic and/or other information is provided. Embodiments of this system will sometimes be referred to herein as a "Gene Cloud". In preferred embodiments, the Gene Cloud is a system that provides for the 

As regards claim 18, Carey discloses: A system comprising: a service provider configured to facilitate direct communication between an information owner user device and an information consumer computer system, wherein the service provider is configured to allow the information consumer computer system to access personally identifiable information and non-personally identifiable information associated with the information owner user device based on permissions defined by the information owner user device, and wherein the service provider does not store personally identifiable information associated with the information owner user device. (Carey: ¶65, ¶110-¶120, ¶298, ¶361, "A trusted data analysis platform created to handle healthcare data from biosensors allows doctors to specify exactly which information they receive and how that information 

As regards claim 19, Carey discloses the system of claim 18, wherein the service provider is configured to identify blocks of personally identifiable information associated with the information owner user device via one or more hash signatures. (Carey: ¶8, ¶110-¶120, ¶298)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of US 20090287837 A1 (hereinafter ‘Felsher’).

As regards claim 4, Carey discloses the method of claim 2. However, Carey does not but in analogous art, Felsher (US 20090287837 A1) teaches: further comprising the step of updating 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the personal data management system of lntertrust with the support for updating data of Felsher, because lntertrust and Felsher are directed to systems and methods for managing sensitive data. Furthermore, users benefit from systems and 

As regards claim 20, Carey discloses the system of claim 18. However, Carey does not but in analogous art, Felsher teaches: wherein the service provider is configured to communicate with an external computer system to update information associated with the information owner user device. (Felsher: ¶271, i.e., updating the information associated with the user device)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the personal data management system of lntertrust with the support for updating data of Felsher, because lntertrust and Felsher are directed to systems and methods for managing sensitive data. Furthermore, users benefit from systems and methods adapted for updating data, because such systems and methods allow for allowing users to use a service provider to update data (Felsher: ¶271).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432